         Case 1:14-cr-10363-RGS Document 2234 Filed 05/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )                  Criminal No.: 14-cr-10363-RGS-1
      v.                            )                                14-cr-10363-RGS-2
                                    )
BARRY J. CADDEN                     )
GLENN A. CHIN,                      )
                                    )
            Defendants.             )
____________________________________)


    DEFENDANTS BARRY J. CADDEN’S AND GLENN A. CHIN’S ASSENTED-TO
    MOTION TO EXTEND TIME TO FILE RESPONSE TO THE GOVERNMENT’S
    SENTENCING MEMORANDUM AND MEMORANDUM IN SUPPORT OF THE
       GOVERNMENT’S MOTIONS FOR RESTITUTION AND FORFEITURE

        Defendants hereby move the Court for an order extending the deadline for filing their

responses to (1) Government’s Sentencing Memorandum and Memorandum in Support of the

Government’s Renewed Motions for Restitution and Forfeiture [ECF Doc No. 2228] and (2)

Government’s Sentencing Memorandum and Memorandum in Support of the Government’s

Motions for Restitution and Forfeiture [ECF Doc No. 2229] until Friday, June 11, 2021. The

government has assented to this motion. In support of this motion, Defendants state as follows:

        1)     On April 30, 2021, the Government filed its Sentencing Memoranda and

    Memoranda in Support of Motions for Restitution and Forfeiture [ECF Doc Nos. 2228 and

    2229].

        2)     The Government’s Memoranda address the First Circuit’s remand on several

    issues pertaining to sentencing, forfeiture, and restitution.

        3)     The Government’s Memoranda are accompanied by and rely upon a declaration

    and report regarding economic losses by Thomas A. Barocci, Ph.D, of TAB Consulting.



60960332 v1
         Case 1:14-cr-10363-RGS Document 2234 Filed 05/07/21 Page 2 of 3




        4)      The Government’s Memoranda and the TAB Consulting economic analysis (the

    “TAB Report”) reference restitution requests by hundreds patients and several medical

    facilities and insurance plans.

        5)     The TAB report has been updated since the government’s initial motion for

    restitution in Mr. Cadden’s case to include over $5M in new claims that Mr. Cadden has not

    previously reviewed.

        6)     The TAB Report’s analyses and calculations reportedly rely, in part, upon an

    evaluation of information collected by the Department of Justice and restitution

    questionnaires and additional data or information provided by or on behalf of individuals.

        7)     The documents included in Exhibit A and Exhibit B to the Government’s Motion,

    which detail each restitution request, are voluminous.

        8)     Defendants require this extension to permit proper review and assessment of the

    Government’s Memoranda and the voluminous supporting materials.

        9)     The sentencing issues addressed in the government’s memoranda carry significant

    consequences for the defendants, both of whom are incarcerated and thereby delayed in their

    abilities to review pleadings and discuss these issues with counsel.

        10)    This extension will not impact the schedule for the sentencing hearings scheduled

    for July 7, 2021.

        11)    The government has assented to Defendants’ request for this extension.

        Wherefore, Defendants respectfully request that the Court extend the filing deadline for

Defendants’ responses until Friday, June 11, 2021.




                                                 2

60960332 v1
         Case 1:14-cr-10363-RGS Document 2234 Filed 05/07/21 Page 3 of 3




Dated: May 7, 2021                            Respectfully submitted,

                                              BARRY J. CADDEN,
                                              By his attorneys,


                                                /s/ Lauren E. Dwyer
                                              Bruce A. Singal (BBO# 464420)
                                              Michelle R. Peirce (BBO# 557316)
                                              Lauren E. Dwyer (BBO# 657727)
                                              HINCKLEY ALLEN & SNYDER LLP
                                              28 State Street
                                              Boston, MA 02109
                                              Telephone: (617) 345-9000
                                              bsingal@hinckleyallen.com
                                              mpeirce@hinckleyallen.com
                                              ldwyer@hinckleyallen.com


                                              GLENN A. CHIN,
                                              By his attorneys,

                                                /s/ James L. Sultan
                                              James L. Sultan
                                              RANKIN & SULTAN
                                              151 Merrimac Street, 2nd Floor
                                              Boston, MA 02114
                                              Telephone: (617) 720-0011
                                              jsultan@rankin-sultan.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on May 7, 2021.



                                               /s/ Lauren E. Dwyer
                                              Lauren E. Dwyer




                                                 3

60960332 v1
